Order reversed on the law and facts, without costs of this appeal to either party, and motion denied, without costs. Memorandum: In our view the application for leave to serve a notice of claim was not made within a reasonable time after plaintiff’s recovery from the disability relied on as excusing his failure to serve the notice within the time prescribed by section 50-e of the General Municipal Law. (See Matter of Ruskin v. City of New York, 271 App. Div. 934; Matter of Fabiani v. Town of North Hempstead, 272 App. Div. 1016.) All concur. (The order grants leave to plaintiff to serve notice of claim against defendant after expiration of the sixty-day limitation.) Present — Taylor, P. J., McCurn, Love, Vaughan and Kimball, JJ. [See post, p. 872.]